﻿May I congratulate the President
on his new responsibilities and pay tribute to Mr. Freitas
do Amaral of Portugal. During last year’s jubilee session,
his persistence furthered this Assembly’s revitalization
process.
Less than a year ago, world leaders met in this Hall to
commemorate the fiftieth anniversary of the United Nations
and renew their commitment to the Charter. The world
community rejoiced. Hope had survived the darkness of the
cold war. Trust in the United Nations was, however,
tempered by an awareness of the difficulties threatening its
survival and the aspirations of the peoples it represents.
Could the Organization address the new phenomenon of
instability which risked sapping its capacities and
resources? What prevailed was a pragmatic assessment. The
alternatives to the United Nations were either that of
attempting to reinvent the wheel or scuttling this forum of
dialogue and cooperation to have arrogance and chaos usher
in the new millennium.
We, the peoples, can ill afford war. Rhetoric can never
cancel the grief and destruction it generates. The United
Nations was founded to save succeeding generations from
this scourge. Notwithstanding the then-widespread
colonialism and the angst of bipolarism, the world
community worked to contain the risk of war. As the
ability to destroy grew, so did the potential of States to be
annihilated. Brave, bold steps required clear vision and a
commitment to peace. The Treaty on the Non-
Proliferation of Nuclear Weapons, extended indefinitely
last year, is a monumental landmark in this arduous quest.
The Comprehensive Nuclear-Test-Ban Treaty is another
milestone. Malta co-sponsored the resolution that led to
its adoption by the General Assembly and is honoured to
have been amongst its first signatories.
The challenge remains. We must generate broader
confidence to ensure universal adherence and compliance
to these treaties and others, including the Chemical
Weapons Convention. Procrastination in their ratification
by the States that matter most could expose them to the
danger of becoming dead letters. Malta welcomes the
commitment expressed by President Clinton of the United
States of America in this regard.
The risk of world conflict, though remote, is still
present. The total horror of a nuclear holocaust induces an
in-built restraint. This is not the case with conventional
armaments or weapons of mass destruction. Millions of
victims of local and regional conflicts — be they dead,
maimed, refugees, displaced, widowed or orphaned —
continue to torment the conscience of humankind. These
tragedies spur us to pursue initiatives which foster
security and confidence. The call for a ban on the
production, export and use of anti-personnel landmines
has Malta’s full support. The seven-point programme of
action proposed by the Foreign Minister Kinkel of
Germany provides a good basis for progress.
We must melt the bastions of suspicion. Only a
consolidated regime of confidence-building and
disarmament measures can buttress belief in and
commitment to the peaceful settlement of disputes. This
process requires regional and international concerted
action. Malta has been active in promoting security and
cooperation in the Mediterranean. Malta and France have
both made proposals for a stability pact for the
Mediterranean. The sharing of concerns among countries
afflicted by common problems can help overcome them.
This and other initiatives could turn our sea of turmoil
into one of mutual trust.
Malta’s foreign policy is both inspired and
dependent on the notion of regional stability. It continues
15


to sustain our efforts at greater Mediterranean cooperation.
It inspired our proposal to have the Conference on Security
and Cooperation in Europe declare itself a regional
arrangement in terms of Chapter VIII of the United Nations
Charter.
The enlargement of the European Union, of which
Malta expects to become a full member in the near future,
provides a unique dimension of the process of regional
cooperation. Malta welcomes the statement made by Deputy
Prime Minister Spring of Ireland on behalf of the European
Union. It reflects the common values which have always
inspired the European process and led to the consolidation
of democracy, prosperity, social justice and solidarity. In
the framework of the structured dialogue, Malta has worked
with its European Union partners on key issues to promote
peaceful coexistence, cooperation, development and
progress within the world community.
Malta supports the Euro-Mediterranean partnership.
Cooperation in the political, security, economic and
financial areas cannot but yield results. Social, cultural and
human relations are other important aspects of this
partnership. Malta has always seen its application for
membership of the European Union in terms that
encompass the economic and the broader political
dimensions. The successful outcome of the negotiations on
Malta’s accession, due to start in the coming months, will
further strengthen our contribution.
Interlocking institutions of the European security
architecture, such as the Organization for Security and
Cooperation in Europe, the Partnership for Peace and the
Council of Europe, have strengthened the distinct areas of
cooperation on which security depends. We must identify
and combat threats to peace as they emerge.
We have witnessed the horror of intolerance based on
nationality, race, creed or political belief. Agonizing
conflicts and acts of terrorism have shattered lives and
trampled upon the rights and dignity of whole populations.
Such events have shocked us into action. The
establishment of the ad hoc Tribunals and the current
negotiations on the establishment of an international
criminal court, which Malta fully supports, are proof of the
varied manner in which the United Nations responds to new
needs.
The road to peace, through the compromise of
negotiated settlement, is not always immediate or popular.
Yet, it is the only path. Reconciliation does not happen of
its own accord. It requires courage and leaders who
stretch out their hand to their adversaries and build, brick
by brick, the edifice of stability.
The universally acclaimed processes which rekindled
the hope of settlement in Bosnia and Herzegovina and the
Middle East are parts of this noble task.
The implementation of agreements reached between
Israel and the Palestine Liberation Organization, the
resumption of negotiations and the full realization of the
inalienable rights of the Palestinian people are
indispensable for stability in the Middle East. The
international community must continue to assist this
process. Malta welcomes the first meeting between Prime
Minister Netanyahu and President Arafat. The most recent
incidents of violence in Jerusalem and Ramallah in recent
days give rise to great concern. The momentum of
achievement should not be dissipated by acts which erode
the confidence built thus far.
The people of Cyprus have thirsted for peace and
unity for too long and also deserve the attainment of a
just and long-lasting settlement.
In this Hall, recognition was always and exclusively
reserved for peacemakers. It was never bestowed on
warmongers, aggressors or cynics who constantly doubt
and discourage others from building hope.
The United Nations Children’s Fund, the Office of
the United Nations High Commissioner for Refugees, the
World Health Organization, the Food and Agriculture
Organization of the United Nations, the United Nations
Development Programme and United Nations actions in
Palestine, Namibia, Cambodia and Mozambique are part
of this Organization’s history in contributing towards the
well-being and development of peoples, peacekeeping and
peace-building. The success achieved should not be
robbed of merit by instances where it is lacking. Are not
the Blue Helmets across the globe a signal of
engagement? Are not negotiations on preventive
diplomacy a commitment to addressing the root causes of
tension and conflict? Are not our deliberations on
development means to create stability and well-being at
the local level?
In 50 years, we have created a range of tools to
promote cooperation. True enough, our tools need
perfecting. We must calibrate them to current realities.
Tools, however, need to be used. A shed full of perfect,
but unused, tools never provided any farmer with a
16


livelihood. Only the will to operate tools and invest energy
where it matters helps to reap the fruit.
The future demands a more action-oriented approach:
more time in the field, rather than pondering in the shed.
This resolve inspires us as we follow up the United Nations
conferences on the environment, human rights, population,
social development, women’s rights and human settlements.
The World Food Summit is another example of action.
Renewed focus on development has led to various
initiatives, including those specific to Africa. Partnerships
forged by the European Union and Japan with the
developing world reflect active cooperative involvement.
Achievement registered by a number of developing States
underlines the benefit of such undertakings. The dialogue
instituted between Non-Aligned Movement, the Group of
77 and the Group of Seven is an important and welcome
step.
Malta’s academic institutions, in collaboration with
United Nations agencies and the Commonwealth secretariat,
annually sponsor and organize a number of training
programmes. Most fall into the category of the training of
trainers. Students from the developing world and from
countries with economies in transition have attended short-
or long-term courses and are now back in their countries
directly contributing to development.
Malta, through its Government and non-governmental
organizations, regularly donates funds for a number of
humanitarian and overseas development aid programmes.
These initiatives, together with the traditional involvement
of Maltese teachers and social workers in the developing
world as volunteers from non-governmental organizations
or members of religious orders, symbolize our national
commitment to international solidarity.
We view our collective achievements with pride. Each
convention and treaty agreed upon by the international
community is a testimonial of our common will to build a
better life, each a symbol of our resolve to beat our swords
into ploughshares. Yet, the anguished sea of faces of
millions of children denied the right to hope still haunts us,
whether it is war, famine, or exploitation which generates
misery. Our collective future can never be secure until these
children acquire the right to smile in hope and to their fair
share in the bounties of society.
Cynicism and fatalism cannot cure us of social ills.
Blended with hope, pragmatism yields reward. What is
more pragmatic than the care of the destitute to which
people like Mother Theresa dedicate their lives. One
person less going to bed with an empty stomach, one
person less torn with pain, one person less denied
shelter — small pragmatic steps inspired by the innate
dignity of each human being; acts of caring solidarity
which each individual, each family, each community is
capable of; commitment to others generates hope. Each
ounce of food which alleviates famine; each drop of water
which combats drought and desertification; each dose of
medicine which contains the spread of disease; each book
which kindles knowledge helps build a better world.
Democracy, the rule of law, free and fair elections
and constant vigilance in the promotion and protection of
human rights are the guarantors of peace. International
election observer missions are an important contribution
to confidence-building. Malta has participated in this
process, most recently in Palestine and Bosnia and
Herzegovina.
As much as action is instrumental, so is restraint.
Emissions which pollute the environment; lumbering
which depletes the rain forests; indiscriminate trawling
which exhausts our fishstocks — even if disguised as
economic imperatives — undermine efforts towards
sustainable development.
Malta looks forward to this Assembly’s 1997 special
session to follow up and update the Rio achievements.
We have strategies and action plans. Now is the time
for dynamic engagement. Present and future generations
demand that we use these instruments to combat drug
trafficking, illicit arms transfers, money laundering and
organized crime, which sap the life of the communities
we built with so much effort.
My Government is totally committed in this regard.
Legislation adopted has strengthened the arm of the law
in apprehending traffickers, halting the flow of drugs and
confiscating illegal funds accrued. This determined policy
is bearing fruit. Malta supports the convening of a
General Assembly special session in 1998
comprehensively to address drug trafficking and related
issues. Poland’s proposed convention to fight transnational
crime has been noted with interest. Regional and
international cooperation on these issues remains the key
to success.
Our children have a right to a life free from fear in
a safer world. That remains our responsibility as parents
and policy makers.
17


The United Nations is often accused of lacking in its
assigned role. Yet the United Nations is what Member
States make of it. They decide on its future. United Nations
reform requires discipline in our operating methods. We
have to discard self-imposed fetters and act with the
revived spirit that our times demand.
Tempered by the fires of conflict and the lessons of
the League of Nations, the founding fathers built into the
Charter a balance worth preserving. Reform should not be
reduced to a simple juxtaposition of organizational charts.
Only by revitalizing the spirit that gives our Organization
life and purpose will we achieve the ideal of nations large
and small working in unison for a better world.
As President of the General Assembly at its forty-fifth
session, in the immediate aftermath of the cold war, my
Deputy Prime Minister, Mr. Guido de Marco, called for
reflection and action to better the symbiotic relationship
between the United Nations principal organs. Since then
working groups have been set up to discuss restructuring.
Within the Security Council reform group, work has
evolved, but it is still far from reaching common ground.
There is consensus that the Council should be expanded and
be more representative. The type of expansion and the
categories are still subject to a wide divergence of views.
Malta looks forward to an expanded Security Council that
best serves the world community. On the merits of
increasing the Council’s permanent membership, we still
have an open mind. The very nature of permanence
demands that we establish clear and exact criteria on
required qualifications for present and future candidates.
Giving due recognition to changes in international
relations and the nature and extent of the contribution of
States towards tasks assigned to the Council, we must avoid
rigid stances or those that may be construed as such. There
are a number of compromise proposals that could help us
find a solution, even if temporarily. We have listened with
great attention and positive interest to Foreign Minister Dini
explaining the Italian proposal as one which takes into
account both the special contribution of a number of States
and the right of all States to serve on the Council regardless
of their size, wealth or military might.
Only understandings between States that win the
confidence of all can assist us in surmounting existing
obstacles. We are satisfied to note the consensus existing on
bettering the important qualitative relationship between the
Security Council and the General Assembly. Changes
introduced in the working methods of the Council are an
indication of a universal positive disposition.
The Open-ended High-level Working Group on the
Strengthening of the United Nations system has registered
significant progress and tackled a variety of complex
issues. Malta has consistently advocated greater efficiency
and a more effective role for the General Assembly to
dissipate negative perceptions that may exist.
Responsibilities of this Assembly, of which we are all
permanent members, are many and varied. We have
already noted the benefits of streamlining. More is
required. Our deliberations have an impact on public
opinion and political contingencies. We would be remiss
if indifference or bureaucratization were to numb us from
fully assuming the responsibilities and obligations
imposed by the Charter.
Starting with the forty-fifth session, my Deputy
Prime Minister has also called for a review of the role of
the Trusteeship Council. Creating or abolishing
institutions necessarily has an impact on the principles on
which they are based. The balance characteristic of the
Charter needs to be enhanced rather than diluted. The
United Nations should continue to cherish all principles
on which it was founded, including the notion of trust, on
which the Trusteeship Council rests.
Last year, Malta submitted a resolution seeking the
opinion of States on the Trusteeship Council’s future. The
diversity of views expressed is indicative of the existing
potential. Malta looks forward to further discussion on the
subject, confident in the will to better utilize existing
institutions to serve the principles of the Charter. Our
common heritage and the welfare of future generations
demand that in reorienting the United Nations we
preserve and protect the vision and ideals that gave it
birth.
Thirty years ago Malta launched the concept of
common heritage. This concept has become ingrained in
the reality of the United Nations Convention on the Law
of the Sea and the International Sea-Bed Authority. It
takes time for ideas to mature and consensus to emerge.
The most recent development, which we welcome, is the
International Tribunal for the Law of the Sea, to be
inaugurated at Hamburg, Germany, next month. Those
institutions will undoubtedly continue to contribute to the
underlying principle of trust in protecting and preserving
our common heritage.
18


The financial crisis facing the Organization has
dampened hopes and discouraged many. Malta believes that
the ongoing exercise of assessing costs, eliminating waste
and rationalizing structures must go on. Although pruning
is essential to strengthen the United Nations, so also is the
need for all Member States to meet obligations and to pay
their assessed contributions to the regular and peacekeeping
budgets, in full, promptly and without conditions.
Discussion on the scale of assessments will also contribute
to improving the financial base of the Organization.
“Bankruptcy” is an awful word. It is too often
repeated in relation to the United Nations. Finances are
undoubtedly a cause of common concern. There is,
however, another threatening phenomenon which looms —
moral bankruptcy. This is by far the greater danger and the
one that we should fear most.
With the end of the cold war, a second-generation
United Nations had to find in its Member States the resolve
and commitment to face winds of change that at times
assume the force of gales and whirlwinds. With a steady
hand on the rudder and our eyes fixed on that guiding star
that inspired the founding fathers, we can still bring ship to
port. The fate of humankind is our precious cargo and
responsibility.






